DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The instant Claims were subject to an appeal to the Patent Trial and Appeal Board, which in their opinion of 16 April 2021 affirmed the rejections of Claims 49-52, 54, 55, 57-59, 61, and 63 as obvious under 35 U.S.C. 103 over the combination of Simard, Lindblad, and Ansel. However, the Board found the limitations of Claim 64 defining the categories of injury treated had not been properly addressed.  Specifically, the Board held “the Examiner does not establish that "stroke, an ischemic/hypoxic insult" (Simard ,-J 18), falls into the categories recited by claim 64.”.  Prosecution is therefore reopened as set forth below to address this issue.

Status of the Claims
Claims 49-52, 54, 55, 57-59, 61, 63, and 64 are pending and presented for examination.
Claims 49-52, 54, 55, 57-59, 61, 63 and 64 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-52, 54, 55, 57-59, 61, 63 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard (WO2006/036278) as evidenced by Sacco (Ralph L. Sacco, et al, An Updated Definition of Stroke for the 21st Century A Statement for Healthcare Professionals From the American Heart Association/America Stroke Association, 44 Stroke 2064 (2013)), in view of Lindblad (Ulf Lindblad & Arne Melander, Sulphonylurea Dose-Response Relationships: Relation to Clinical Practice, 2 Diab. Obes. Metabol. 25 (2000)), and Ansel (Pharmaceutical Dosage Forms and Drug Delivery Systems 48-53 (Howard C. Ansel, Loyd V. Allen, Jr., & Nicholas G. Popovich, eds., Lippincott Williams & Wilkins 1999)).
Applicants claims are directed towards methods of “targeting” which the examiner considers equivalent to “achieving” or “providing” a particular range of plasma levels of glyburide (glibenclamide) in an individual by administering a particular range of loading doses of glyburide intravenously, and a range of maintenance doses of glyburide different from the loading dose also delivered via intravenous infusion.  Dependent claims narrow the ratio of loading to maintenance doses provided, or specify amounts or rates of loading, maintenance, total doses to be provided, or rangers of plasma levels of glyburide are to be achieved.  Additional dependent claims specify the duration of treatment, or recite that the individual to be 
Simard describes the iv administration of a loading dose of glibenclamide followed by administration of a lower maintenance dose of glibenclamide over a period of 6 hours from a mini-osmotic pump placed subcutaneously, which in this specific embodiment provides for a dose of 0.00123micrograms of glyburide per minute.  [0355]. Simard further describes the regulation and or modification of the NCCa-ATP channel in patients with acute neuronal insults such as stroke and ischemic/hypoxic injury by the administration of an activator or agonist or antagonist or inhibitor of the channel, [0018], including SUR1 antagonists such as the instantly claimed glyburide.  [0030; 0127].  The skilled artisan would know that stroke is defined as “a neurological deficit attributed to an acute focal injury of the central nervous system (CNS) by a vascular cause, including cerebral infarction, intracerebral hemorrhage (ICH), and subarachnoid hemorrhage (SAH).”  (Sacco 2065).  Applicants themselves describe stroke as a form of traumatic brain injury and cerebral ischemia (e.g., [0232] “In situations of traumatic brain injury or cerebral ischemia (such as stroke)…”) encompassed by Claim 64.  Simard describes a variety of useful dosages to be used to this effect, [0020-21], periods of treatment recited as 1-4 days, 1-5 weeks, or 1-5 months, among others, [0035], as well as explicitly advocating means by which the skilled artisan can modify the dosages of the antagonists to maintain appropriate blood glucose levels in the treatment of, among others, stroke.  [0215-18]. So-called “infusion kits” are described which combine materials for providing an infusion of agent as well as a “bolus” to be provided before, during, or after the infusion.  [0284].
While Simard generally describes an embodiment whereby stroke and cerebral neuronal ischemia/hypoxia insults may be treated by a loading dose of glyburide is provided via Ca-ATP channel, while also indicating that those of skill in the art are amply qualified to modify dosages to achieve desired outcomes.
In addition to the teachings of Simard, Lindblad describes various dosages of glyburide suitable for control of blood or plasma glucose levels, whereby the daily dosages are used to achieve steady state drug levels in the nanomolar range.  (Pg. 25-26).  Lindblad establishes a correlation between plasma drug levels and blood glucose reducing effect and the resultant blood glucose levels achieved thereby.  (Pg. 28). 
Ansel indicates that safe and effective drug dosages and drug dosing regimens are the result of a variety of factors, including dosage form, route of administration, and patient characteristics, while establishing that it is well known for physicians to modify dosages to meet particular requirements of the patients being treated.  (Pg. 48, 51, 53).
The art at the time of the instant application therefore establishes the existence and utility of glyburide dosing regimens whereby a large loading dose of glyburide delivered via the intravenous route is supplemented by lower ongoing maintenance glyburide dosages delivered by infusion pump.  The art also establishes that a variety of dosage ranges may be used to provide for control of blood glucose and treatment of cerebral ischemic events such as stroke.  This is augmented with not only an understanding of the pharmacokinetics of glyburide dosages In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                        
/DANIEL M SULLIVAN/Director, Art Unit 1600